Citation Nr: 1638279	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include claimed sinusitis.

2.  Entitlement to service connection for chlamydia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1995 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in December 2011 for further development.


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, it is at least as likely as not that the Veteran's allergic rhinitis had its onset in service.

2.  The Veteran does not have a current diagnosis of sinusitis.

3.  The competent, credible, and probative evidence of record is against a finding that the Veteran's chlamydia first manifested during active service or is otherwise related to active service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Claimed sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Chlamydia was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may also be established by showing continuity of symptoms or the existence of a chronic disease during an applicable presumption period.  38 C.F.R. §  3.303 (b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for allergic rhinitis is warranted.  For one, the service treatment records document the Veteran's report of suffering from allergies.  On an October 1999 Hearing Conservation Examination, the Veteran reported having allergies and sinus problems.  Then, in June 2000, the Veteran reported that he was taking Advil sinus on a Dental Health Questionnaire.  Thus, there is evidence of ongoing self-treatment for allergies in service.  The Veteran contends that he has suffered from allergies beginning in service and since service.  His statements in this regard are considered to be competent because the symptoms of allergic rhinitis, to include sneezing and congestion, are observable by a lay person.  His statements are also credible, as they have been consistent and comport with the service records.  Moreover, on February 2016 VA examination, the Veteran was diagnosed with allergic rhinitis.  He reported to the examiner that the date of onset of his symptoms was 1997 when he was stationed in England and developed nasal congestion and runny eyes.  He had seen his primary care provider and was treated with over-the-counter medications.  He reported that his symptoms had stayed the same since that time.  The Board notes that the VA examiner found it less likely than not that his current respiratory disorder was related to service, however, the examiner's reasoning, that there was no evidence of treatment in service, is less probative to the Board than the remainder of the evidence.  The service records reflect two instances when the Veteran reported suffering from allergy symptoms, demonstrating symptoms in service.  Post-service records, including a May 2007 private record, reflect ongoing treatment for seasonal allergies.  Therefore, a continuity of symptoms has also been demonstrated.  When taking into consideration the Veteran's competent and credible statements linking his current symptoms to service, the Board finds that the evidence weighs in the Veteran's favor, and thus service connection for allergic rhinitis is warranted.

However, during the appeal period there has been no evidence that the Veteran has been diagnosed with sinusitis.  The VA examination, VA treatment records, and private treatment records are negative for any such diagnosis, and the Veteran has not identified any other records that would demonstrate a diagnosis of sinusitis.  Absent a current diagnosis, there can be no valid claim.  Therefore, as the first element of service connection has not been met, that of a disability, service connection for sinusitis must be denied.

The Board further finds that the Veteran's claim for service connection for chlamydia must be denied, as the preponderance of the evidence weighs against the claim.  The Veteran contends that he was diagnosed with chlamydia when he was in service.  However, the service records instead show that in February 2000, the Veteran's partner was diagnosed with chlamydia.  Because of the Veteran's possible exposure to chlamydia, he was treated with a preventative antibiotic.  A diagnosis of chlamydia was not made at that time or in the remainder of the service records.  Post-service treatment records reflect that 5 years following service separation, in 2007, the Veteran was diagnosed with and treated for chlamydia.

On April 2008 VA examination, the Veteran reported suffering from right testicular pain beginning in service that he felt was due to chlamydia.  The examiner reviewed the record and noted that the Veteran had suffered from an inguinal hernia repair on the right-hand side prior to service.  The examiner found that it could not be stated, without resort to mere speculation, whether the pain reported was due to untreated chlamydia or to the previous hernia repair.

On February 2016 VA examination, physical examination resulted in a finding of no current chlamydia.  The examiner concluded that there was no evidence of chlamydia in service, as the Veteran was only empirically treated at the time.  Without proper testing, it would be purely speculative to determine that he had contracted chlamydia in service.  He was not documented to suffer from chlamydia until 2007.  Thus, it was less likely than not that the Veteran's chlamydia began in service.

The Board finds that the medical evidence weighs heavily against the Veteran's claim.  Both VA examiners' determined that to relate the Veteran's later diagnosed chlamydia to his service, or as having begun in service, would be mere speculation.  Such conclusions do not fall within the realm of 50 percent probability or greater.  The 2016 examiner further explained that there was no evidence of a diagnosis of chlamydia in service, and testing was necessary in order for a diagnosis to be made.  Thus, the examiner provided an explanation as to why an opinion could not be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The record does not demonstrate a diagnosis of chlamydia in service, as the Veteran contends.  The record also does not demonstrate a continuity of symptoms since service, as the first indication of chlamydia post-service is dated in 2007.  Finally, the medical evidence does not support the Veteran's claim, rather, the competent medical evidence found it to be less likely than not that the Veteran's post-service chlamydia was caused or aggravated by service.  Accordingly, as none of the elements of service connection have been met, service connection for chlamydia must be denied.

While the Veteran is competent to state that he suffers from such symptoms as testicular pain, he is not competent to provide an opinion on a medical issue that requires medical expertise and knowledge, such as whether he suffered from chlamydia in service or that his testicular pain was related to chlamydia.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  As stated on VA examination, a diagnosis of chlamydia required laboratory testing and diagnosis.  Moreover, it was determined to be merely speculative to relate the Veteran's testicular pain to chlamydia in service, or to state that his chlamydia began in service.  In this case, the Board places greater probative weight on the VA opinions, rather than on the Veteran's symptoms of service incurrence, because the medical opinions serve as competent medical evidence based upon thorough review of the evidence of record and medical expertise.  

Accordingly, when weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for chlamydia and the claim must be denied.


ORDER

Service connection for allergic rhinitis is granted.

Service connection for sinusitis is denied.

Service connection for chlamydia is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


